UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6939



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


TREVOR PLACIDO BENJAMIN,

                                            Defendant - Appellant.



                            No. 00-7022



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


TREVOR PLACIDO BENJAMIN,

                                            Defendant - Appellant.



Appeals from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CR-
96-217-DKC, CA-00-1723-DKC)


Submitted:   September 21, 2000       Decided:   September 29, 2000
Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Trevor Placido Benjamin, Appellant Pro Se. Jan Paul Miller, OFFICE
OF THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Trevor Placido Benjamin seeks to appeal the district court’s

orders denying his motions filed under 28 U.S.C.A. § 2255 (West

Supp. 2000).   We have reviewed the record and the district court’s

opinions and find no reversible error. Accordingly, we deny a cer-

tificate of appealability and dismiss the appeals on the reasoning

of the district court.   See United States v. Benjamin, Nos. CR-96-

217-DKC; CA-00-1723-DKC (D. Md. June 20 & June 26, 2000).*      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




     *
       Although the district court’s order is marked as “filed” on
June 23, 2000, the district court’s records show that it was
entered on the docket sheet on June 26, 2000. Pursuant to Rules 58
and 79(a) of the Federal Rules of Civil Procedure, it is the date
that the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 3